Citation Nr: 0528105	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of   entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder.

4.  Entitlement to service connection for an unspecified 
joint disorder.

5.  Entitlement to service connection for myasthenia gravis.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from March 1971 to 
March 1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO determined that new 
and material evidence had not been presented to reopen claims 
for service connection for a back disability, PTSD, and for a 
skin disorder (to include jungle rot, and dermatophytosis), 
and which denied claims of entitlement to service connection 
for an unspecified joint disorder, and for "myasthenia 
gravis (claimed as eye condition)."  In June 2003, the Board 
remanded the claims for additional development.  

In September 2003, the veteran testified at a videoconference 
before the undersigned Acting Veterans Law Judge.

Subsequent to the September 2003 hearing, the veteran 
submitted additional evidence directly to the Board.  In July 
2005, he submitted a waiver of consideration of that evidence 
by the RO.  See 38 C.F.R. § 20.1304 (2004).

The issues of whether new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for a back disability, and a skin disorder, and 
entitlement to service connection for PTSD, myasthenia 
gravis, and an unspecified joint disorder, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2001, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  The evidence received since the RO's July 2001 decision 
which denied service connection for PTSD, which was not 
previously of record, and which is not cumulative of other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
July 2001 decision denying the veteran's claim for service 
connection for PTSD; the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A review of the claims files shows that in August 2000, the 
RO denied a claim for service connection for PTSD.  There was 
no appeal, and this decision became final.  See 38 U.S.C.A. § 
7105(c).  Based on the enactment of new legislation, (the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002)), the RO readjudicated and denied 
the claim in July 2001.  Notice of that decision was sent to 
the veteran that same month.  There was no appeal, and the 
RO's decision became final.  Id.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In October 2002, the veteran applied to reopen this claim.  
In December 2002, the RO denied the claim after determining 
that new and material evidence had been presented, but that 
service connection was not warranted.    

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).

The most recent and final denial of this claim was in the 
RO's decision dated in July 2001.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's July 2001 decision.  See 38 U.S.C.A. § 5108.  

The evidence of record at the time of the RO's July 2001 
decision included the veteran's service medical records, 
which do not show treatment for psychiatric symptoms, or a 
diagnosis of a psychiatric disorder.  The veteran's 
separation examination report, dated in May 1973, showed that 
his psychiatric condition was clinically evaluated as normal. 
There was no relevant post-service medical evidence.  

The evidence received since the RO's July 2001 decision 
includes VA and non-VA medical treatment reports dated 
between 1985 and 2003.  The VA treatment reports show that 
the veteran received treatment for psychiatric symptoms 
beginning in 2001, to include complaints of nightmares and 
flashbacks related to Vietnam.  He was hospitalized for 
psychiatric symptoms for about two weeks in July 2003.  This 
evidence shows that he has been diagnosed with acquired 
psychiatric disorders that include PTSD, and major 
depression.  

Other evidence includes several written statements by the 
veteran, to include copies of photographs of soldiers in the 
field, and a copy of a "daily staff journal" (DA Form 1594) 
which indicates that it is from the 3rd Battalion, 21st 
Infantry "Gimlet Task Force," and that on July 7, 1972, at 
Hill 327 near Da Nang, several members of "A" Company, 1st 
Platoon, were wounded in action (WIA), or killed in action 
(KIA).  

The Board finds that new and material evidence has been 
received to reopen the claim for service connection for PTSD.  
There is competent evidence to show that the veteran has been 
diagnosed with PTSD, to include complaints of flashbacks and 
nightmares related to Vietnam, and there is evidence that he 
may have been a member of a unit that sustained casualties in 
Vietnam in July 1971.  This evidence was not of record at the 
time of the RO's July 2001 decision, is not cumulative, and 
is "new" within the meaning of 38 C.F.R. § 3.156.  The 
Board further finds that this evidence is material.  In 
particular, the submitted evidence includes competent 
evidence  of PTSD, and evidence that he may have participated 
in combat.  The Board therefore finds that the submitted 
evidence raises a reasonable possibility of substantiating 
the claim.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The claim is therefore reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to this extent only and is subject to the 
following development.  


REMAND

In connection with the claim of service connection for PTSD 
and the veteran's other claims of service connection for a 
skin disorder and unspecified joint disorder and the claims 
to reopen previously denied claims of service connection for 
a back disability and a skin disorder, the Board finds that 
additional action must be taken on remand.  The veteran has 
identified several sources of treatment records; however, the 
RO has not attempted to obtain those records and it is 
unclear to which disabilities they may pertain. 

In October 2003, the veteran submitted an authorization for 
the release of records from physicians identified as "Dr. 
Anthony G. Carroway," and "Dr. Kent Vosler."  However, it 
does not appear that an attempt has been made to attempt to 
obtain these records.  On remand, the RO should attempt to 
obtain these records.  

A VA progress note, dated in March 2002, shows that the 
veteran reported that he had a disability claim pending with 
the Social Security Administration (SSA).  On remand, the RO 
should contact the veteran and request that he indicate 
whether he is currently receiving SSA disability benefits.  
If the veteran reports that he is receiving SSA disability 
benefits, the RO should attempt to obtain the SSA's records.  

With regard to the claim for PTSD, the veteran asserts that 
he has PTSD as a result of participation in combat during 
service in Vietnam.  The most detailed statement pertaining 
to his claimed stressors is a statement received in May 2005.  
In that statement, he essentially asserted that he was in 
combat throughout his time in Vietnam, and that on one 
occasion he shot an old man who was shooting at him from a 
rooftop (no time or location was provided).  He attached a 
copy of a "daily staff journal" (DA Form 1594) which 
indicates that it is from the 3rd Battalion, 21st Infantry 
"Gimlet Task Force," and that on July 7, 1972, at Hill 327 
near Da Nang, several members of "A" Company, 1st Platoon, 
were wounded in action (WIA), or killed in action (KIA).  The 
casualties listed are identified herein as: R.F.T. (WIA), 
W.L.W. (WIA), M.A.F. (WIA), C.G.C. (WIA), J.H.B. (KIA), 
P.R.D. (KIA), D.C.F. (WIA ("minor injuries)), W.S.M. (WIA 
("minor injuries").  

The veteran's discharge (DD Form 214) shows that he received 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medial, but he is not currently shown to have 
received commendations or awards that conclusively show that 
he participated in combat.  See VAOPGCPREC 12-99 at 12, 65 
Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1, Part VI, para. 11.38(b)(1).  Furthermore, the 
RO denied the veteran's PTSD claim after noting that there 
was no verified stressor.  

However, Veterans Benefits Administration (VBA) Manual M21-1 
provides that, "A denial solely because of an unconfirmed 
stressor is improper unless it has first been reviewed by the 
ESG or Marine Corps."  Veterans Benefits Administration 
Manual M21- 1, Part VI, Change 61, para. 11.38 (f) (4).  In 
this case, the RO has not made an attempt to verify the 
claimed stressors with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly ESG).  On 
remand, this should be attempted.  

The Board further notes that it is not clear what unit the 
veteran served in while in Vietnam.  In this regard, the 
veteran has reported that while he was in Vietnam he served 
with Company B, 1st Battalion, 12th Cavalry, 1st Cavalry 
Division.  See veteran's stressor statement, received in 
December 2002; veteran's statement received in October 2003.  
However, in other statements he has reported that he served 
with a different unit, specifically, Company B, 1st 
Battalion, 46th Infantry, 196th Brigade from September 20, 
1971 to June 18, 1972, and Company A, 3rd Battalion, 21st 
Infantry, 196th Brigade, from June 19, 1972 to August 8, 
1972.  See veteran's statements, received in May 2005.  A 
service medical record, dated , June 7, 1972, indicates that 
the veteran's unit was "1/12 Cav."  As it does not appear 
that the veteran's personnel file has been associated with 
the claims file, on remand, this should be obtained.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for the claimed conditions 
since 2002.  After securing any necessary 
releases, the RO should obtain these 
records of treatment for low back 
symptoms, to include records from Dr. 
Anthony G. Carroway and Dr. Kent Vosler.  

2.  The RO should contact the veteran and 
request that he indicate whether he is 
currently receiving SSA disability 
benefits.  If the veteran reports that he 
is receiving SSA disability benefits, the 
RO should attempt to obtain the SSA's 
records.  

3.  The RO should attempt to obtain the 
veteran's personnel file. 

4.  Following the development outlined in 
paragraph #3, the RO should prepare a 
letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's claimed stressors.  The RO 
should provide USASCRUR with a 
description of the veteran's claimed 
stressors:  1) ongoing participation in 
combat, 2) shooting an old man who was on 
rooftop, 3) witnessing the wounding or 
killing of several members of "A" 
Company, 1st Platoon, 3rd Battalion, 21st 
Infantry, on July 7, 1972, at Hill 327 
near Da Nang, identified herein as: 
R.F.T. (WIA), W.L.W. (WIA), M.A.F. (WIA), 
C.G.C. (WIA), J.H.B. (KIA), P.R.D. (KIA), 
D.C.F. (WIA ("minor injuries)), W.S.M. 
(WIA ("minor injuries").  The RO should 
provide USASCRUR with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment, as well as the veteran's May 
2005 statement and attached DA Form 1594.  

5.  Thereafter, the RO should 
readjudicate the claims.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. E. Larkin
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


